Title: To John Adams from George Mason, Jr., 25 June 1789
From: Mason, George, Jr.
To: Adams, John



Dr Sir
Virginia Colchester June 25th 1789

The many Civility’s you were pleased to show me when in Holland & France induces me to address you at this time to solicit your Influence in favor of a Mr Joseph Feniwck who wishes the Appointment of Consul at Bordeaux—Mr Fenwick is a Gentleman of unblemished Caracter a Native of Maryland & in Partnership in the mercantile Line with a Brother of mine—they are both in Bordeaux at present my Brother has been there about twelve Months Mr Fenwick three or four years & is well acquainted with the Language Customs & Commerce of that Country. Fenwick Mason & Co is the only american House at Bordeaux—they are entirely in the Commission Business & have had very considerable Consignments from Virginia & Maryland & some from Massachusetts I am happy to say as yet they have returned satisfactory Sales to their Correspondents. My Brother will either fix in some other part of Europe or return to America this Fall or next Spring MrFenwick will remain at Bordeaux to conduct their Business in that Quarter—Mr Fenwick I believe is well known to most of the Maryland Delegates particularly the Mr Carrolls who I flatter myself will inform you he is capable of filling the office of Consul with credit to his Country—
I hope you will excuse the Liberty I have taken & believe me to be with much Respect & Esteem / Your Most Humbl St George Mason Junr.I returned to America shortly after I left Paris am now a Husband & Father of three Children & fixed I believe for a Life on my own Plantation—I hope you have enjoyed good Health since I had the pleasure of seeing you—I congratulate you most Sincerely on your late appointment—
